Exhibit 10.1 

 

 



[logo.jpg] 

4 West 4th Ave. Suite 400

San Mateo, CA 94402

(650) 458-2670 Tel.

(415) 875-7075 Fax





 

 

 

November 2, 2012

 

 

Darlene Horton, M.D.

[ADDRESS]

 

 

Dear Dr. Horton:

 

Reference is made to the letter agreement dated on or about August 3, 2012 (the
“Agreement”), between you and Nile Therapeutics, Inc. ( “Nile” or the
“Company”). This letter agreement is intended to confirm our recent discussions
concerning amending the terms of your employment with the Company, as follows:

 

1.Deferral of Base Salary. Paragraph 2 of the Agreement shall be amended and
restated in its entirety, as follows:

 

“2.Beginning with the Commencement Date and until a Compensation Adjustment
Event (as defined below) has occurred, your monthly base salary (the “Base
Salary”) will be $28,314, payable in accordance with Nile’s normal payroll
procedures. However, notwithstanding the preceding sentence, commencing November
1, 2012, the Company shall only be obligated to pay to you $100 of such monthly
Base Salary, and you agree that the balance of the Base Salary (the “Deferred
Salary”) shall be deferred and become payable to you, if ever, upon completion
of an Interim Financing Event (as defined below) prior to December 31, 2013 and
subject to your continued employment with the Company.

 

In addition, if the Company completes a Change of Control Transaction prior to
the date of a Compensation Adjustment Event, and your employment is terminated
by the Company (or any successor entity) without “cause” during the period
beginning on the effective date of the Change of Control Transaction and ending
on the six-month anniversary of such effective date, then you will be entitled
to receive a cash payment equal to 5% of the applicable Change of Control
Proceeds (defined below).”

 

2.Definition. A definition of “Interim Financing Event” shall be added as
Subparagraph 8(e) of the Agreement, as follows:

 

“(e)“Interim Financing Event” means the consummation on or before December 31,
2013, of one or more transactions pursuant to which the Company shall have
received, whether by a financing, strategic transaction or another means (or any
combination thereof), an aggregate of at least $1,000,000 in gross proceeds. For
the avoidance of doubt, a Compensation Adjustment Event or a Change of Control
Transaction shall constitute an Interim Financing Event provided it otherwise
satisfies the conditions described in the preceding sentence.”

 

 



1 | Page





 

 

 

 



3.Miscellaneous. All capitalized terms used but not defined in this letter
agreement shall have the meanings given to such terms in the Agreement. Except
as modified by this letter Agreement, all other terms and conditions of the
Agreement are hereby confirmed and shall continue in full force and effect.

 

 

If you find the foregoing acceptable, please kindly so indicate by executing and
dating the attached copy of this Letter in the space provided and returning a
copy to me before that time.

 

  Very truly yours,           NILE THERAPEUTICS, INC.                 /s/ Pedro
Granadillo     Pedro Granadillo     Chairman, Compensation Committee of the  
Board of Directors  

 

 

Agreed and accepted this

5th day of November, 2012:

 

 

 

/s/ Darlene Horton, M.D.  

Darlene Horton, M.D.

 

 

 

 



2 | Page





 

